UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6960


METKEL ALANA,

                    Plaintiff - Appellant,

             v.

OFFICER ROSE, Corrections Officer; TERESA MEADE, Corrections Officer; J.
TURNER, Corrections Officer,

                    Defendants - Appellees,

             and

HAROLD W. CLARKE, Director of the Department of Corrections,

                    Defendant.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:18-cv-00420-GEC-PMS)


Submitted: February 22, 2021                                      Decided: March 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Metkel Alana, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Metkel Alana, a Virginia prisoner who filed a 42 U.S.C. § 1983 action against the

Director of the Department of Corrections (“the Director”) and three corrections officers,

appeals the district court’s orders granting the Director’s motion to dismiss and granting

the officers’ summary judgment motion. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Alana v. Rose, No. 7:18-cv-00420-GEC-PMS (W.D. Va. Dec. 20, 2019; June 8, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2